department of the treasury internal_revenue_service washington d c jul number info release date index no conex-137928-02 cc psi b8 dear this letter refers to your inquiry dated date on behalf of your constituent stating that wrote because he received a letter from could no longer give his fire company a tax exemption for diesel_fuel because of a new federal regulation as you requested i am enclosing a copy of my i responded directly to no new federal_law or regulation affects eligibility for response i told an exemption and while his current supplier of diesel_fuel is evidently unwilling to sell diesel_fuel at a tax-excluded price the fire company may be able to find a new supplier that will i hope this information is helpful if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries richard a kocak chief branch by enclosure department of the treasury internal_revenue_service washington d c jul index no dear this letter refers to your recent inquiry to congressman which he forwarded to us for response you forwarded congressman a letter dated date from the letter from states it can no longer give your fire company a tax exemption for diesel_fuel because of a new federal regulation effected on date congressman asked us to explain why this change was made no new federal_law or regulation affects eligibility for an exemption from the excise_tax on diesel_fuel the irs ruled that nonprofit volunteer fire departments fall within the exemption the internal_revenue_code the code provides for liquid fuels used exclusively by states and their political subdivisions revenue_ruling copy enclosed while diesel_fuel may be sold to a volunteer fire company at a tax-excluded price the only person that can claim a refund_or_credit for the tax on that diesel_fuel is its registered ultimate vendor sec_6427 of the code we do not have believes possibly mistakenly that it does not enough facts but perhaps qualify as a registered ultimate vendor consequently it is not selling the fuel to your volunteer fire company at a tax-excluded price while your current supplier is evidently unwilling to sell diesel_fuel at a tax-excluded price you may be able to find a different vendor that will it would be helpful if you asked the prospective new supplier if it is a registered ultimate vendor willing to sell the diesel_fuel at a tax-excluded price i hope this information is helpful if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure cc
